USCA11 Case: 19-11173     Date Filed: 12/17/2020   Page: 1 of 9


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 19-11173
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 2:16-cv-14032-RLR



DONNY R. PHILLIPS,

                                                Plaintiff-Appellant,


                                    versus


PAUL C. MAY,
Sheriff of O.C.D.C.,
SONYA OLDHAM,
Health Service of O.C.D.C.,
RONNIE WHITE,
Administrator of O.C.D.C.,

                                                Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                         ________________________

                              (December 17, 2020)
            USCA11 Case: 19-11173           Date Filed: 12/17/2020        Page: 2 of 9


Before MARTIN, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:

       Donny Phillips, incarcerated in Florida and proceeding pro se, appeals the

district court’s grant of final summary judgment in favor of defendants Sonia

Oldham and Ronnie White, 1 officials at the Okeechobee County Detention Center

(“OCDC”), in Phillips’s 42 U.S.C § 1983 action. After careful review, we affirm.

                                      I. BACKGROUND

       The allegations in Phillips’s amended complaint are disturbing. Phillips is

disabled and must use a wheelchair due to a spinal cord injury. As relevant to this

appeal, the complaint alleged that when Phillips was a pretrial detainee at the

OCDC, Oldham confiscated his prescribed pain medication and adult diapers, both

necessary due to his spinal injury, forcing him to experience pain and to relieve

himself in his clothing. The complaint alleged that, upon falling in a non-

handicap-accessible shower and breaking at least one bone in his foot, Oldham

denied Phillips pain medication recommended by the hospital where he was

treated. The complaint further alleged that Phillips was placed in

administrative/disciplinary confinement, which was not handicap-accessible,

without due process. And it alleged that Oldham retaliated against him for his



       1  The district court previously dismissed Phillips’s claims against Paul May; he is not a
party to this appeal. Oldham’s first name is Sonia, not Sonya as indicated on the docket.

                                                 2
           USCA11 Case: 19-11173           Date Filed: 12/17/2020      Page: 3 of 9


medical complaints by housing him with a person with a history of mental health

issues and violence; according to the complaint, Oldham instructed this person to

be aggressive towards Phillips. The complaint alleged that White, as supervisor,

was aware of Oldham’s conduct but failed to stop it; rather, White demonstrated by

policy and custom that he supported Oldham’s decisions. Based on this conduct,

the complaint alleged that Oldham and White were deliberately indifferent to

Phillips’s serious medical needs and placed him in inhumane conditions of

confinement, in violation of the Eighth Amendment, and detained him as

retaliation and without due process, in violation of the First and Fourteenth

Amendments.

       At the close of discovery, Oldham and White moved for summary judgment.

Among other arguments, 2 they asserted that Oldham’s conduct was not so

egregious as to violate the Constitution. They also argued that the narcotic pain

medication Phillips requested required physician approval and Phillips failed to

produce evidence of his request for the medication or any approval for its

dispensation. And they argued that Phillips provided no evidence that Oldham was

responsible for cell assignments, that Phillips was harmed by his placement, or that

a mentally ill person was housed with Phillips for the purpose of retaliation.


       2 Oldham and White also argued that Phillips had failed to exhaust his claims as required
by the Prison Litigation Reform Act. The district court did not rule on exhaustion, and neither
Phillips nor the defendants raise the issue on appeal. Thus, we do not address it.

                                               3
             USCA11 Case: 19-11173            Date Filed: 12/17/2020     Page: 4 of 9


Because Oldham did not violate Phillips’s rights, they argued, White was not liable

as a supervisor. Moreover, even if Oldham violated Phillips’s constitutional rights,

White was not liable because there was no evidence that he was aware of the

violations, that he implemented a policy to violate civil rights, or that he directed

Oldham to act unlawfully.

       In response, Phillips “object[ed] . . . in part” to the motion for summary

judgment. Doc. 93 at 1. 3 He “request[ed] that th[e] [district] [c]ourt enter final

judgment, in part, as it relates to Defendant Son[i]a Oldham, but not for Defendant

Ronnie White.” Id. He maintained that “genuine disputes . . . as to material facts

do exist” in his claims against White, citing evidence of his lengthy confinement

and foot injury. Id. Primarily, Phillips argued that White “intentionally, with

deliberate indifference, failed to provide . . . [Americans with Disabilities Act

(“ADA”) and Rehabilitation Act] accommodations, evidenced by Defendant

Ronnie White wrongfully placing [Phillips] in . . . administrative confinement for a

combined total of seven . . . months.” Id. 4




       3   “Doc.” numbers are the district court’s docket entries.
       4  Phillips also requested leave to file a second amended complaint to file an ADA claim
against White in his official capacity. The district court did not grant him leave. Phillips does
not argue on appeal that the district court erred in denying leave to amend, so we do not address
the issue further. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“While we read
briefs filed by pro se litigants liberally, issues not briefed on appeal by a pro se litigant are
deemed abandoned.” (citation omitted)).

                                                  4
          USCA11 Case: 19-11173       Date Filed: 12/17/2020   Page: 5 of 9


      The district court referred the case to a magistrate judge, who issued a report

and recommendation (“R&R”). In the R&R, the magistrate judge found that

Phillips’s attempt to raise an ADA claim against White in response to the motion

for summary judgment was improper. Thus, Phillips’s “only proper claim against

White relie[d] upon the viability of his claim against Oldham,” and because

Phillips had conceded that Oldham was entitled to summary judgment in her favor,

Phillips could not succeed on a supervisory claim against White. Doc. 102 at 11.

      The district court adopted the R&R and granted summary judgment in favor

of Oldham and White. Phillips thereafter objected to the R&R, arguing as relevant

here that there remained genuine issues of material fact as to his claim against

White. The district court construed his objections as a motion to alter or amend the

judgment under Federal Rule of Civil Procedure 59(e). The court explained that

the objections appear to have been timely filed despite being docketed after the

summary judgment order was entered; nonetheless, the court found “no reason to

alter or amend the judgment.” Doc. 110 (paperless order).

      This is Phillips’s appeal.

                        II.    STANDARD OF REVIEW

      We review the district court’s grant of summary judgment de novo.

LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1189 (11th Cir. 2010).

Summary judgment is appropriate when the evidence, viewed in the light most


                                          5
          USCA11 Case: 19-11173       Date Filed: 12/17/2020    Page: 6 of 9


favorable to the non-moving party, presents no genuine dispute as to any material

fact and compels judgment as a matter of law. Id. “Mere conclusions and

unsupported factual allegations are legally insufficient to create a dispute to defeat

summary judgment.” Bald Mountain Park, Ltd. v. Oliver, 863 F.2d 1560, 1563

(11th Cir. 1989). “Although we must view factual inferences favorably toward the

nonmoving party and pro se complaints are entitled to a liberal interpretation by

the courts, . . . a pro se litigant does not escape the essential burden” the summary

judgment standards impose. Brown v. Crawford, 906 F.2d 667, 670 (11th Cir.

1990).

      Moreover, “[i]t is a cardinal rule of appellate review that a party may not

challenge as error a ruling invited by that party.” FTC v. AbbVie Prods. LLC, 713
F.3d 54, 65 (11th Cir. 2013) (alteration adopted) (internal quotation marks

omitted). “The doctrine of invited error is implicated when a party induces or

invites the district court into making an error.” United States v. Stone, 139 F.3d
822, 838 (11th Cir. 1998).

      Finally, “[w]e may affirm the district court's judgment on any ground that

appears in the record, whether or not that ground was relied upon or even

considered by the court below.” Thomas v. Cooper Lighting, Inc., 506 F.3d 1361,

1364 (11th Cir. 2007).




                                           6
           USCA11 Case: 19-11173            Date Filed: 12/17/2020       Page: 7 of 9


                                    III.    DISCUSSION

       Phillips argues that the district court’s order granting summary judgment

should be reversed because the law clerk who helped him draft his response in

opposition to the motion for summary judgment advised him to concede that

Oldham was entitled to summary judgment, thereby destroying his case against

both defendants. He asserts that state officials induced the law clerk to derail his

pleadings. 5 And, he says, the evidence he submitted in the district court was

sufficient to defeat the defendants’ motion for summary judgment. For the reasons

below, however, we cannot agree that reversal is warranted.

       First, the district court did not err in granting summary judgment in

Oldham’s favor. Phillips expressly requested that the court grant summary

judgment to Oldham; he therefore cannot challenge the court’s acceptance of his

invitation to do so. AbbVie Prods., 713 F.3d at 65. Nothing in the record supports

Phillips’s assertion that he made this concession at the behest of a prison law clerk.

Further, Phillips never made the assertion before the district court, even though the

magistrate judge’s R&R was expressly based on Phillips’s concession.

       Second, the district court did not err in granting summary judgment in favor

of White. Proof of a causal link between a particular defendant’s actions and the


       5 Phillips represents that the law clerk submitted an affidavit admitting his misconduct in
a Northern District of Florida case, No. 4:18-cv-139. Even if such an affidavit would affect our
analysis, we were unable to locate it among the many affidavits filed on that case’s docket.
                                                7
            USCA11 Case: 19-11173          Date Filed: 12/17/2020    Page: 8 of 9


alleged constitutional deprivation is required for a 42 U.S.C. § 1983 claim.

LaMarca v. Turner, 995 F.2d 1526, 1538 (11th Cir. 1993). Thus, § 1983 claims

may not be brought against supervisory officials based solely on vicarious liability

or respondeat superior. Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir.

2010). A supervisor can be held liable under § 1983 if he personally participated

in the alleged constitutional violation or there was a causal connection between his

actions and the constitutional infirmity. Id.; see Gonzalez v. Reno, 325 F.3d 1228,

1234–35 (11th Cir. 2003) (explaining that a causal connection can be established

by showing a history of widespread deprivation that the supervisor fails to remedy,

that the supervisor’s custom or policy resulted in the violation, or facts that support

an inference that the supervisor either directed subordinates to act unlawfully or

knew subordinates would act unlawfully yet failed to stop them from doing so).

Phillips provided only conclusory statements, and no evidence, showing that White

personally participated in the alleged violations or that there was a causal

connection between White’s actions and the alleged violations. He therefore failed

to demonstrate that a genuine issue of material fact remained regarding White’s

liability for any alleged violation. Brown, 906 F.2d at 670.

      For these reasons, we affirm the district court’s grant of final summary

judgment in favor of Oldham and White. 6


      6   Phillips’s request for appointment of counsel is DENIED.
                                               8
  USCA11 Case: 19-11173   Date Filed: 12/17/2020   Page: 9 of 9


AFFIRMED.




                              9